Mr. Chief Justice Mulkey delivered the opinion of the Court: On the 2d day of October, 1884, the appellant, James Mix, commenced an action of debt, in the circuit court of Ford county, against the Illinois Central Bailroad Company, to recover divers penalties alleged to have been incurred by the defendant at various times in crossing the Lake Erie and Western railway at the town of Paxton, in said county, without first bringing its trains to a full stop, as required by the act of March 31,1874, entitled “An act in relation to fencing and operating railroads.” By the 12th section of that act all trains upon any railroad crossing or intersecting another railroad were required to be brought to a full stop at a distance of not less than two hundred feet, nor more than eight hundred from the point of intersection or crossing. By the 13th section a penalty of $200 was imposed upon railroad companies for each violation of the 12th section: Subsequent to the commencement of this suit, the legislature passed an amendatory act, entitled “An act to amend sections twelve (12) and thirteen (13) of an act entitled ‘An act in relation to fencing and operating railroads,’ approved March 31,1874.” By this amendatory act, the 12th section of the original act is so changed as to require moving trains to come to a full stop at some point within eight hundred feet of the place of crossing, whereas they were required by the original section to come to a full stop at some point within the eight hundred feet, not less than two hundred feet from the crossing. The 13th section is also so amended as to impose a penalty of not exceeding $200, when by the section as originally adopted, the penalty could not in any case be less than $200. But this is not all. The act as now amended confers no authority upon a private person to bring an action under it in his own name, as did the former act. Nor can an action be now prosecuted in the name of the People, for the benefit of a private person. Under the law, as amended, an action in these cases can be maintained in the name of the People only, and in case of recovery the penalty is required in all cases to be paid into the county treasury. Before the amendment, an action might have been brought, under the act, in the name of the People, or in the name of a private person, and, in the event of a recovery in the latter case, the penalty belonged to the person suing. In addition to this, the 13 th section, as amended, after shortening the period of limitation in which actions under the act must be brought, to sixty days, contains the following provision: “The provisions of this and of the preceding section shall extend to and govern all cases of neglect or failure to stop the train, required by law, before passing any bridge'or railroad crossing, whether occurring before or after the said provisions shall take effect; and no act or part of an act inconsistent with such operation and effect being given to this law, shall in any way apply thereto. ” After this amendment of the law went into effect, to-wit, on the 1st of December, 1SS5, the defendant, proceeding upon ,, the hypothesis that the law under which the action had been brought was so radically changed by the amendments and alterations mentioned as to abrogate and extinguish all right of action in the .plaintiff, entered a formal motion in the cause to dismiss the suit. The court sustained the motion and entered an order accordingly, and the question now to be determined is, whether the court ruled properly in doing so. The position of counsel for appellant, as we understand it, is, that to give the amendatory act of 1885 a retrospective operation, so as to govern the rights of the parties in the present case, would necessarily repeal sections 2 and 4 of chapter 131 of the Eevised Statutes, which are as follows: “Sec. 2. The provisions of any statute, so far as they are the same as those of any other statute, shall be construed as a continuation of such prior provisions, and not as a new enactment. . “ Sec. 4. No new law shall be construed to repeal a former law, whether such former law is expressly repealed or not, as to any offence committed against the former law, or as to any act done, any penalty, forfeiture or punishment incurred, or any right accrued or claim arising under the former law, or in any way whatever to affect any such offence or act so committed or done, or any penalty, forfeiture or punishment so incurred, or any right accrued or claim arising before the new law takes effect, save only that the proceedings thereafter shall conform, so far as practicable, to the laws in force at the time of such proceeding. * * * This section shall extend to all repeals, either by express words or by implication, whether the repeal is in the act making any new provision upon the same subject, or in any other act.” It is also contended that this being so, such a construction would necessarily make the amendatory act in question violative of section 13, article 4, of the constitution, because the ■repeal of those sections is not embraced in the title of the amendatory act. This position we regard as untenable. It is only the general subject of the act that is required to be expressed in the title. The subject of the title of the act under consideration was the amendment of two specified sections of another act. There is clearly no new provision in the amendatory act which does not operate as an amendment of one or the other of the two sections of the act specified in the title. It is clear, then, there has not only been a substantial but a literal compliance with the provision of the constitution referred to. If the amendment of those sections operated as a repeal, by implication, of sections 2 and 4, chapter 131, as claimed, or if it simply took all violations of the original act out of the operation of the two sections last mentioned, the changes thus wrought by the amendatory act would in either case be simply one of the effects of the law. It is sufficient that the act passed is fairly covered by its title. The constitution does not-require that all the legal effects of an act, such as repeals by implication, should be expressly stated in the title. Such a thing would be utterly impracticable. Where the act itself is clearly embraced in the title, as is the case here, all legal consequences necessarily flowing from it will, for the purposes of this constitutional requirement, be regarded as embraced within the title also. Timm v. Harrison, 109 Ill. 593. The claim that to give the amendatory act of 1885 a retrospective operation, so as to embrace the present case, is in effect holding that that act repeals the 2d and 4th sections of chapter 131, above cited, is clearly not warranted. The effect of the amendatory act, so far as these two sections are concerned, was" simply to take out of their operation all violations of the 12th and 13th sections of the old act. The -1st and 4th'sections in question still remain as general provisions of law, to be applied in all cases just as they were before, except where the legislature has expressed‘a contrary intent, as was clearly done in the amendatory act in question. It is hardly necessary to say it is not competent for the legislature to limit its own legislative powers, even if it should attempt to do so. But there is clearly nothing in the legislation referred to indicating such an intention. It is well settled that a private person acquires no right to a penalty in a case like this by merely suing for it, and it is equally clear that the legislature may amend or repeal a law imposing a penalty, as well after as before suit brought to recover it. These general principles are so well settled that they require neither argument nor authority to support them. We have no doubt of the validity and constitutionality of the amendatory act of 1885. Holding it to be valid, as we do, its legal effect was manifestly to extinguish all right in the appellant to further prosecute the suit. It follows the circuit court ruled properly in dismissing it, and its judgment will therefore be affirmed. Judgment affirmed.